UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4066


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISHMAIL BAH, a/k/a Idrisss Gabiss Mansaray,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:13-cr-00153-JRS-1)


Submitted:   September 15, 2014             Decided:   October 28, 2014


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Elizabeth W. Hanes, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.      Dana J. Boente, United
States Attorney, Michael C. Moore, Assistant United States
Attorney, Ann M. Reardon, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ishmail Bah pleaded guilty to bank fraud, in violation

of 18 U.S.C. § 1344 (2012), as charged in Count One of a six-

count indictment.     The district court sentenced him to eighteen

months’ imprisonment.        Bah appeals, challenging the validity of

his guilty plea.      For the reasons that follow, we affirm the

criminal judgment.

          Bah’s sole claim on appeal is that his guilty plea was

not knowing and voluntary because the district court failed to

explain the nature of the bank fraud offense to which he pled

guilty, as required by Rule 11(b)(1)(G) of the Federal Rules of

Criminal Procedure.      Because he did not move in the district

court to withdraw his guilty plea, we review Bah’s claim for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     “To establish plain error, [Bah] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”          United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).           “In the Rule 11 context,

this means that [Bah] must show a reasonable probability that,

but for the error, he would not have entered the plea.”               United

States   v.    Massenburg,    564 F.3d 337,   343   (4th   Cir.    2009)

(internal quotation marks and citation omitted).               Even if Bah

satisfies these requirements, “correction of the error remains

within our discretion, which we should not exercise . . . unless

                                     2
the error seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.”                       Muhammad, 478 F.3d at 249

(internal quotation marks and citation omitted).

              “In       explaining     the      nature      of    the       charges    to    the

defendant     .     .    .   the    trial    court    is    given       a   wide    degree    of

discretion in deciding the best method to inform and ensure the

defendant’s understanding.”                 United States v. DeFusco, 949 F.2d
114,    117    (4th          Cir.   1991)       (citation        omitted).            Moreover,

“[a]lthough the defendant must receive notice of the true nature

of the charge, . . . [he] need not receive this information at

the    plea   hearing         itself   .    .    .   [and    may    base      the     plea   on]

information received on occasions before the plea hearing.”                                  Id.

(internal quotation marks and citations omitted).

              Here, Bah pled guilty to bank fraud in violation of 18

U.S.C. § 1344, which prohibits the knowing execution or attempt

to execute a scheme or artifice:

       (1) to defraud a financial institution; or

       (2) to obtain any of the moneys, funds, credits,
       assets, securities, or other property owned by, or
       under   the  custody   or  control   of,    a  financial
       institution,   by   means   of  false    or   fraudulent
       pretenses, representations, or promises.

18 U.S.C. § 1344.               A defendant violates § 1344(1) if he “(1)

. . . knowingly execute[s] or attempt[s] a scheme or artifice to

defraud a financial institution, (2) he [does] so with intent to

defraud, and (3) the institution [is] a federally insured or

                                                3
chartered bank.”       United States v. Adepoju, 756 F.3d 250, 255

(4th Cir. 2014).    A defendant who knowingly executes or attempts

a scheme or artifice “‘to obtain any of the moneys . . . or

other property owned by, or under the custody or control of, a

[federally   insured    or   chartered]    financial   institution,’”   and

does    so   “‘by   means     of   false     or   fraudulent    pretenses,

representations or promises,’” violates § 1344(2).             Loughrin v.

United States, 134 S. Ct. 2384, 2389 (2014) (quoting § 1344).

“The major difference between the subsections is that § 1344(1)

focuses on how the defendant’s conduct affects a bank, while

§ 1344(2) focuses solely on the conduct.”           Adepoju, 756 F.3d at

255.     Unlike § 1344(1), intent to defraud a bank is not an

element of a § 1344(2) offense.           Loughrin, 134 S. Ct. at 2389-

90.

       Count One of the indictment, in charging that Bah:

       did knowingly, unlawfully, and with intent to defraud,
       execute and attempt to execute a scheme and artifice
       to defraud and obtain money, funds, and property owned
       by and under the custody and control of financial
       institutions (as that term is defined in Title 18,
       United States Code, Section 20) by means of materially
       false and fraudulent pretenses and promises[,]

set forth the elements of both § 1344(1) and § 1344(2).                 Bah

acknowledged at the Rule 11 hearing that he received a copy of

the indictment, discussed the charges with his attorney, and

understood the charges against him.           Furthermore, although the

plea agreement does not include a description of the nature of

                                     4
the charges or the elements of the offense, the Statement of

Facts, referenced in the plea agreement, stipulated that the

allegations in Count One of the indictment were true.                          During

the Rule 11 hearing, the court asked, “Do you mean by placing

your signature on the Statement of Facts not only that you have

read it and understood it, but also, that to the best of your

knowledge, the information contained in the Statement of Facts

is true and accurate; is that correct?”                     Bah answered, “Yes.”

We conclude that, through the colloquy at the Rule 11 hearing,

the district court ensured that Bah was informed of the nature

of the charges prior to the plea hearing and, in doing so,

satisfied     the    requirements       of    Rule    11(b)(1)(G).      Cf.    United

States v. Wilson, 81 F.3d 1300, 1307-08 (4th Cir. 1996) (finding

no error where district court failed to inform defendant of the

elements of the offense, leaving decision to recite elements of

the offense to district court’s discretion).

            In      any   event,    any      omission    did    not   affect    Bah’s

substantial rights.         Bah argues that intent to defraud a bank is

an element of the offense under both § 1344(1) and (2).                        Had he

understood the nature of the bank fraud offense or its elements,

Bah continues, “he likely would not have entered a guilty plea

and   would      have     gone     to   trial        instead,   given   the     great

difficulties the government faces in proving elements such as

intent and knowledge.”

                                             5
            When Bah filed his brief in May 2014, he did not have

the benefit of the Supreme Court’s decision in Loughrin, where

the Court specifically held that intent to defraud a bank is not

an element of § 1344(2).              His argument does not hold up after

Loughrin,    because      the   broadly   worded    indictment   reflected     an

intent to prosecute under either § 1344(1) or § 1344(2).                   Even

if Bah had been charged exclusively with violating § 1344(1), he

had notice of the nature of the offense because Count One of the

indictment, which he acknowledged under oath he discussed with

counsel and understood, charged that Bah engaged in conduct with

“intent to defraud.”            He also stipulated in the Statement of

Facts that, “with intent to defraud . . .[he] executed a scheme

and artifice to defraud a financial institution.”

            Finally, we note that, in exchange for his guilty plea

on Count One, the charges on five other counts were dismissed

and Bah received a two-level reduction in his offense level for

acceptance       of   responsibility,     thereby   reducing   his    Guidelines

range.      In    light   of    the   significant    benefit   Bah    gained   by

pleading guilty to a single count in the six-count indictment,

we conclude that there is not a reasonable probability that, if

the court had more explicitly advised him about the nature of

the charge, he would have not have pleaded guilty.                   Massenburg,
564 F.3d at 343.



                                          6
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    7